UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q/A Amendment No. 1 (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number001-32534 ZAP (Exact name of registrant as specified in its charter) California 94-3210624 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 501 4th Street, Santa Rosa, CA 95401 (Address of principal executive offices) (Zip Code) (707)525-8658 (Registrant’s telephone number) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes oNo x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes oNo x As of August 12, 2011, there were 215,356,481 shares outstanding of the issuer’s common stock. EXPLANATORY NOTE The sole purpose of this Amendment No. 1 to the Company’s quarterly report on Form 10-Q for the quarter ended June 30, 2011, filed with the Securities and Exchange Commission on August 15, 2011 (the “Form 10-Q”), is to furnish Exhibit 101 to the Form 10-Q as required by Rule 405 of Regulation S-T. Exhibit 101 to this report furnishes the XBRL (eXtensible Business Reporting Language) Interactive Data File for the financial statements and notes included in Part I, Item 1 of the Form 10-Q. No changes have been made to the Form 10-Q other than the furnishing of Exhibit 101 described above.This Amendment No. 1 does not reflect subsequent events occurring after the original filing date of the Form 10-Q, or modify or update in any way disclosures made in the Form 10-Q. Pursuant to Rule 406T of Regulation S-T, the interactive data files on Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. ITEM 6.EXHIBITS. Exhibits. Exhibit Number Description 3.1* ZAP’s Amended and Restated Articles of Incorporation. 10.1* Amended and Restated Settlement Agreement and Release by and among ZAP, Steven Schneider, and Peter Scholl dated as of June 20, 2011. 31.1* Certification of Co-Principal Executive Officer pursuant to Rule13a-14/15d-14 of the Exchange Act, as adopted pursuant to Section302 of the Sarbanes-Oxley Act of 2002. 31.2* Certification of Co-Principal Executive Officer pursuant to Rule13a-14/15d-14 of the Exchange Act, as adopted pursuant to Section302 of the Sarbanes-Oxley Act of 2002. 31.3* Certification of Principal Financial Officer pursuant to Rule13a-14/15d-14 of the Exchange Act, as adopted pursuant to Section302 of the Sarbanes-Oxley Act of 2002. 32.1* Certification of Co-Principal Executive Officers and Principal Financial Officer pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002. 101.INS** XBRL Instance Document. 101.SCH** XBRL Taxonomy Extension Schema Document. 101.CAL** XBRL Taxonomy Extension Calculation Linkbase Document. 101.LAB** XBRL Taxonomy Extension Label Linkbase Document. 101.PRE** XBRL Taxonomy Extension Presentation Linkbase Document. * Previously filed as an exhibit to the Company’s quarterly report on Form 10-Q for the quarter ended June 30, 2011, filed with the Securities and Exchange Commission on August 15, 2011. ** Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Dated: September 7, 2011 By: /s/ Steven Schneider Name: Steven Schneider Title: Co-Chief Executive Officer (Co-Principal Executive Officer) Dated: September 7, 2011 By: /s/ Alex Wang Name: Alex Wang Title: Co-Chief Executive Officer (Co-Principal Executive Officer) Dated: September 7, 2011 By: /s/ Benjamin Zhu Name: Benjamin Zhu Title: Chief Financial Officer (Principal Financial and Accounting Officer) EXHIBIT INDEX Exhibit Number Description 3.1* ZAP’s Amended and Restated Articles of Incorporation. 10.1* Amended and Restated Settlement Agreement and Release by and among ZAP, Steven Schneider, and Peter Scholl dated as of June 20, 2011. 31.1* Certification of Co-Principal Executive Officer pursuant to Rule13a-14/15d-14 of the Exchange Act, as adopted pursuant to Section302 of the Sarbanes-Oxley Act of 2002. 31.2* Certification of Co-Principal Executive Officer pursuant to Rule13a-14/15d-14 of the Exchange Act, as adopted pursuant to Section302 of the Sarbanes-Oxley Act of 2002. 31.3* Certification of Principal Financial Officer pursuant to Rule13a-14/15d-14 of the Exchange Act, as adopted pursuant to Section302 of the Sarbanes-Oxley Act of 2002. 32.1* Certification of Co-Principal Executive Officers and Principal Financial Officer pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002. 101.INS** XBRL Instance Document. 101.SCH** XBRL Taxonomy Extension Schema Document. 101.CAL** XBRL Taxonomy Extension Calculation Linkbase Document. 101.LAB** XBRL Taxonomy Extension Label Linkbase Document. 101.PRE** XBRL Taxonomy Extension Presentation Linkbase Document. * Previously filed as an exhibit to the Company’s quarterly report on Form 10-Q for the quarter ended June 30, 2011, filed with the Securities and Exchange Commission on August 15, 2011. ** Filed herewith.
